Citation Nr: 1808281	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  07-31 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for temporomandibular joint dysfunction (TMJ).


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

T. Carter, Counsel





INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1998 to August 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In an August 2007 statement, the Veteran requested a Travel Board hearing at the local RO.  In March 2010, the Veteran was notified by letter that she was scheduled for a Travel Board hearing in April 2010.  The notice was sent to the most recent address of record.  The Veteran failed to appear for the April 2010 hearing and, as of this date, no response has been received by the Veteran.  Accordingly, her request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2017).

In April 2011, the Board remanded the case and denied it on the merits in a January 2015 decision.  The Veteran appealed the January 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  Counsel for the Veteran and the Secretary of VA (the parties) filed a Joint Motion for Remand (JMR).  An Order of the Court dated November 2, 2015 granted the motion and remanded the case to the Board.  In April 2016, the Board remanded the issue pursuant to the JMR and the case has been returned to the Board for appellate review.

The appeal is REMANDED to the RO.


REMAND

Pursuant to the November 2015 JMR and April 2016 remand, the Veteran was scheduled for a VA Disability Benefits Questionnaire (DBQ) examination for afforded a VA examination for TMJ on August 29, 2016 and August 31, 2016.

In an October 2016 statement, the Veteran's representative noted the Veteran was contacted by telephone and asked whether she wanted to have her examination in Brooklyn or Manhattan.  The Veteran chose to have the examination at the Manhattan VA Medical Center (VAMC) and that she would be contacted with information regarding the date and time of her appointment; however, she was not given notice of an actual appointment and is willing to report for an examination as long as she is given adequate advance notice of the examination.

July 2017 notices indicate that the August 2016 examination requests were cancelled.  While a subsequent July 2017 e-mail indicates the Veteran was contacted for examinations at the Manhattan VAMC, it did not specify which examinations were afforded to the Veteran and the record shows she underwent VA examinations in July 2017 for non-dental claims.  As of this date, it is unclear whether the RO has attempted to reschedule the Veteran for the requested VA examination for her service-connected TMJ.  The Veteran is entitled to substantial compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of her TMJ.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner must provide all findings, to include (a) x-rays and range of motion measurements for the temporomandibular articulation in millimeters.  

A complete rationale must be provided for any opinions rendered.

2.  Then, the RO should review the examination report to ensure that the requested information was provided.  If the report deficient in any manner, the RO must implement corrective procedures.

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


